 



Exhibit 10.6
Form of Request for Approval of Extension of Maturity Date and Amendment
April 5, 2007
VIA INTRALINKS
THE COMBINED LENDERS UNDER
THE APACHE CORPORATION GLOBAL
CREDIT FACILITY

         
 
  Re:   Apache Corporation 2005 Global Credit Facility

Ladies and Gentlemen:
     Reference is made to (i) that certain Credit Agreement [U.S. Credit
Agreement], dated as of May 12, 2005 (together with all amendments, if any, from
time to time made thereto, the “U.S. Credit Agreement”), among Apache
Corporation (the “U.S. Borrower”), the lenders party thereto (the “U.S.
Lenders”), JPMorgan Chase Bank, N.A., as Global Administrative Agent (the
“Global Administrative Agent”), and the other agents party thereto; (ii) that
certain Credit Agreement [Australian Credit Agreement], dated as of May 12, 2005
(together with all amendments, if any, from time to time made thereto, the
“Australian Credit Agreement”), among Apache Energy Limited (the “Australian
Borrower”), the Australian Lenders party thereto, the Global Administrative
Agent, Citisecurities Limited, as Australian Administrative Agent (the
“Australian Administrative Agent”), and the other agents party thereto; and
(iii) that certain Credit Agreement [Canadian Credit Agreement], dated as of
May 12, 2005 (together with all amendments, if any, from time to time made
thereto, the “Canadian Credit Agreement” and, together with the U.S. Credit
Agreement and the Australian Credit Agreement, the “Combined Credit
Agreements”), among Apache Canada Ltd. (the “Canadian Borrower”), the Canadian
Lenders party thereto, the Global Administrative Agent, Royal Bank of Canada, as
Canadian Administrative Agent (the “Canadian Administrative Agent”), and the
other agents party thereto. Terms defined in the U.S. Credit Agreement are used
herein with the same meanings.

I.   Extension of the Global Credit Facility

     In the March 23, 2007 Annual Certificate of Extension delivered to the
Global Administrative Agent, the Australian Administrative Agent and the
Canadian Administrative Agent which is attached hereto as Exhibit A, Borrower
requested pursuant to Section 2.6 of each of the U.S. Credit Agreement, the
Australian Credit Agreement and the Canadian Credit Agreement, respectively, the
extension of the Maturity Date, and concomitantly the total “Commitments” (as
defined under each of the Combined Credit Agreements), under each of the U.S.
Credit Agreement, the Australian Credit Agreement and the Canadian Credit
Agreement, respectively, from May 12, 2011 to May 12, 2012. Each of the U.S.
Borrower, the Australian Borrower and the Canadian Borrower hereby certify that
no Event of Default has occurred and is continuing under the Combined Credit
Agreements.

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 2
     This letter is to confirm that the Combined Lenders hereby agree to the
extension of the Maturity Date under each of the Combined Credit Agreements and
the related “Commitments” of the Combined Lenders from May 12, 2011 to May 12,
2012.

II.   Amendment of the Global Credit Facility

     The U.S. Borrower, the Australian Borrower, the Canadian Borrower, the
Global Administrative Agent, the Australian Administrative Agent, the Canadian
Administrative Agent and the Combined Required Lenders hereby agree as follows:
     A. Amendments to U.S. Credit Agreement.
     (i). The second sentence of the definition of “Combined Commitments”
contained in Section 1.1 of the U.S. Credit Agreement is amended in its entirety
to read as follows:
“The initial amount of each Combined Lender’s Commitment is set forth on
Schedule 2.1 to the applicable Combined Credit Agreement, or in a Assignment and
Acceptance (as defined in this Agreement and the Canadian Credit Agreement) or
in a Substitution Certificate (as defined in the Australian Credit Agreement)
pursuant to which such Combined Lender shall have assumed its Combined
Commitment, as applicable, or in an applicable Notice of Commitment Increase.”
     (ii). The definition of “Commitment” contained in Section 1.1 of the U.S.
Credit Agreement is amended in its entirety to read as follows:
“ “Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, as such commitment may be (a) reduced from time to time
pursuant to Section 2.8, (b) reduced or increased from time to time pursuant to
Section 2.6 or pursuant to assignments by or to such Lender pursuant to
Section 10.4, (c) increased from time to time pursuant to Section 2.21, and
(d) terminated pursuant to Sections 4.1, 8.2 or 8.3. The amount of the
Commitment represents such Lender’s maximum Revolving Credit Exposure hereunder.
The initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Commitment, as applicable, or in an applicable Notice of Commitment
Increase. The initial aggregate amount of the Lenders’ Commitments is
$450,000,000.”
     (iii). Section 1.1 of the U.S. Credit Agreement is amended by inserting the
following definitions of “CI Lender”, “Commitment Increase”, “Commitment
Increase Effective Date”, “New Funds Amount”, “Notice of Commitment Increase”,
“Reducing Percentage Lender” and “Reduction Amount” in appropriate alphabetical
order:
“ “CI Lender” is defined in Section 2.21.

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 3
“Commitment Increase” is defined in Section 2.21.
“Commitment Increase Effective Date” is defined in Section 2.21.
“New Funds Amount” is defined in Section 2.21.
“Notice of Commitment Increase” is defined in Section 2.21.”
“Reducing Percentage Lender” is defined in Section 2.21.
“Reduction Amount” is defined in Section 2.21.”
     (iv). The U.S. Credit Agreement is amended by inserting the following
Section 2.21 after Section 2.20 of the U.S. Credit Agreement:
     “ SECTION 2.21 Increase in Commitments.
     (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders or the Global
Administrative Agent, to cause from time to time an increase in the total amount
of the Commitments (a “Commitment Increase”) by adding to this Agreement one or
more additional financial institutions that are not already Lenders hereunder
and that are reasonably satisfactory to the Global Administrative Agent (each a
“CI Lender”) or by allowing one or more existing Lenders to increase their
respective Commitments; provided, however, that (i) no Event of Default shall
have occurred which is continuing, (ii) no such Commitment Increase shall cause
the total amount of the Commitments to exceed U.S.$700,000,000, (iii) no
Lender’s Commitment shall be increased without such Lender’s prior written
consent (which consent may be given or withheld in such Lender’s sole and
absolute discretion) and (iv) if, on the effective date of such increase, any
Loans have been funded, then the Borrower shall be obligated to pay any breakage
fees or costs in connection with the reallocation of such outstanding Loans.
     (b) Any Commitment Increase must be requested by written notice from the
Borrower to the Global Administrative Agent (a “Notice of Commitment Increase”)
in the form of Exhibit 2.21 attached hereto. Once the Notice of Commitment
Increase is fully-executed, such notice and such Commitment Increase shall be
effective on the proposed effective date set forth in such notice (not less than
five (5) Business Days after receipt by the Global Administrative Agent) or on
another date agreed to by the Global Administrative Agent and the Borrower (such
date referred to as the “Commitment Increase Effective Date”).
     (c) On each Commitment Increase Effective Date, to the extent that there
are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Global Administrative

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 4
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Global
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.10, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.
     (d) For purposes of this Section, the following defined terms shall have
the following meanings: (1) “New Funds Amount” means the amount equal to the
product of a Lender’s increased Commitment or a CI Lender’s Commitment (as
applicable) represented as a percentage of the total amount of the Commitments
after giving effect to the Commitment Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the total amount of the
Commitments shall be reduced as a result of such Commitment Increase; and
(3) “Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).
     (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Global
Administrative Agent shall record in its records the CI Lender’s information as
provided in the Notice of Commitment Increase and pursuant to an Administrative
Questionnaire in form satisfactory to the Global Administrative Agent that shall
be executed and delivered by each CI Lender to the Global Administrative Agent
on or before the Commitment Increase Effective Date, (ii) Schedule 2.1 hereof
shall be amended and restated to set forth all Lenders (including any CI
Lenders) that will be Lenders hereunder after giving effect to such Commitment
Increase (which shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Global Administrative Agent shall distribute to
each Lender (including each CI Lender) a copy of such amended and restated
Schedule 2.1, and (iii) each CI Lender identified on the Notice of

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 5
Commitment Increase for such Commitment Increase shall be a “Lender” for all
purposes under this Agreement.”
     (v). The U.S. Credit Agreement hereby is amended by inserting
Exhibit 2.21-A to this letter agreement as Exhibit 2.21 to the U.S. Credit
Agreement following Exhibit I to the U.S. Credit Agreement.
     B. Amendments to Australian Credit Agreement.
     (i). The second sentence of the definition of “Combined Commitments”
contained in Section 1.1 of the Australian Credit Agreement is amended in its
entirety to read as follows:
“The initial amount of each Combined Lender’s Commitment is set forth on
Schedule 2.1 to the applicable Combined Credit Agreement, or in a Assignment and
Acceptance (as defined in this U.S. Credit Agreement and the Canadian Credit
Agreement) or in a Substitution Certificate pursuant to which such Combined
Lender shall have assumed its Combined Commitment, as applicable, or in an
applicable Notice of Commitment Increase.”
     (ii). The definition of “Commitment” contained in Section 1.1 of the
Australian Credit Agreement is amended in its entirety to read as follows:
“ “Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans as such commitment may be (a) reduced from time to time pursuant
to Section 2.8, (b) reduced or increased from time to time pursuant to
Section 2.6 or pursuant to assignments by or to such Lender pursuant to
Section 10.4, (c) increased from time to time pursuant to Section 2.21, and
(d) terminated pursuant to Sections 4.1, 8.2 or 8.3. The amount of the
Commitment represents such Lender’s maximum Credit Exposure hereunder. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or in
the Substitution Certificate pursuant to which such Lender shall have assumed
its Commitment, as applicable, or in an applicable Notice of Commitment
Increase. The initial aggregate amount of the Lenders’ Commitments is
$150,000,000.”
     (iii). Section 1.1 of the Australian Credit Agreement is amended by
inserting the following definitions of “CI Lender”, “Commitment Increase”,
“Commitment Increase Effective Date”, “New Funds Amount”, “Notice of Commitment
Increase”, “Reducing Percentage Lender” and “Reduction Amount” in appropriate
alphabetical order:
“ “CI Lender” is defined in Section 2.21.
“Commitment Increase” is defined in Section 2.21.
“Commitment Increase Effective Date” is defined in Section 2.21.

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 6
“New Funds Amount” is defined in Section 2.21.
“Notice of Commitment Increase” is defined in Section 2.21.”
“Reducing Percentage Lender” is defined in Section 2.21.
“Reduction Amount” is defined in Section 2.21.”
     (iv). The Australian Credit Agreement is amended by inserting the following
Section 2.21 after Section 2.20 of the Australian Credit Agreement:
     “ SECTION 2.21 Increase in Commitments.
     (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders, the Global
Administrative Agent or the Australian Administrative Agent, to cause from time
to time an increase in the total amount of the Commitments (a “Commitment
Increase”) by adding to this Agreement one or more additional financial
institutions that are not already Lenders hereunder and that are reasonably
satisfactory to the Global Administrative Agent and the Australian
Administrative Agent (each a “CI Lender”) or by allowing one or more existing
Lenders to increase their respective Commitments; provided, however, that (i) no
Event of Default shall have occurred which is continuing, (ii) no such
Commitment Increase shall cause the total amount of the Commitments to exceed
U.S.$300,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion) and (iv) if, on the effective date of
such increase, any Loans have been funded, then the Borrower shall be obligated
to pay any breakage fees or costs in connection with the reallocation of such
outstanding Loans.
     (b) Any Commitment Increase must be requested by written notice from the
Borrower to the Global Administrative Agent and the Australian Administrative
Agent (a “Notice of Commitment Increase”) in the form of Exhibit 2.21 attached
hereto. Once the Notice of Commitment Increase is fully-executed, such notice
and such Commitment Increase shall be effective on the proposed effective date
set forth in such notice (not less than five (5) Business Days after receipt by
the Global Administrative Agent and the Australian Administrative Agent) or on
another date agreed to by the Global Administrative Agent, the Australian
Administrative Agent and the Borrower (such date referred to as the “Commitment
Increase Effective Date”).
     (c) On each Commitment Increase Effective Date, to the extent that there
are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Australian
Administrative

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 7
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Australian
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.10, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.
     (d) For purposes of this Section, the following defined terms shall have
the following meanings: (1) “New Funds Amount” means the amount equal to the
product of a Lender’s increased Commitment or a CI Lender’s Commitment (as
applicable) represented as a percentage of the total amount of the Commitments
after giving effect to the Commitment Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the total amount of the
Commitments shall be reduced as a result of such Commitment Increase; and
(3) “Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).
     (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Global
Administrative Agent and the Australian Administrative Agent shall record in its
records the CI Lender’s information as provided in the Notice of Commitment
Increase and pursuant to an Administrative Questionnaire in form satisfactory to
the Global Administrative Agent and the Australian Administrative Agent that
shall be executed and delivered by each CI Lender to the Global Administrative
Agent and the Australian Administrative Agent on or before the Commitment
Increase Effective Date, (ii) Schedule 2.1 hereof shall be amended and restated
to set forth all Lenders (including any CI Lenders) that will be Lenders
hereunder after giving effect to such Commitment Increase (which shall be set
forth in Annex I to the applicable Notice of Commitment Increase) and the
Australian Administrative Agent shall distribute to each Lender (including each
CI Lender) a

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 8
copy of such amended and restated Schedule 2.1, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.”
     (v). The Australian Credit Agreement hereby is amended by inserting
Exhibit 2.21-B to this letter agreement as Exhibit 2.21 to the Australian Credit
Agreement following Exhibit G to the Australian Credit Agreement.
     C. Amendments to Canadian Credit Agreement.
     (i). The second sentence of the definition of “Combined Commitments”
contained in Section 1.1 of the Canadian Credit Agreement is amended in its
entirety to read as follows:
“The initial amount of each Combined Lender’s Commitment is set forth on
Schedule 2.1 to the applicable Combined Credit Agreement, or in a Assignment and
Acceptance (as defined in this Agreement and the U.S. Credit Agreement) or in a
Substitution Certificate (as defined in the Australian Credit Agreement)
pursuant to which such Combined Lender shall have assumed its Combined
Commitment, as applicable, or in an applicable Notice of Commitment Increase.”
     (ii). The definition of “Commitment” contained in Section 1.1 of the
Canadian Credit Agreement is amended in its entirety to read as follows:
“ “Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans as such commitment may be (a) reduced from time to time pursuant
to Section 2.8, (b) reduced or increased from time to time pursuant to
Section 2.6 or pursuant to assignments by or to such Lender pursuant to
Section 10.4, (c) increased from time to time pursuant to Section 2.21, and
(d) terminated pursuant to Sections 4.1, 8.2 or 8.3. The amount of the
Commitment represents such Lender’s maximum Credit Exposure hereunder. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable, or in an applicable Notice of Commitment
Increase. The initial aggregate amount of the Lenders’ Commitments is
$150,000,000.”
     (iii). Section 1.1 of the Canadian Credit Agreement is amended by inserting
the following definitions of “CI Lender”, “Commitment Increase”, “Commitment
Increase Effective Date”, “New Funds Amount”, “Notice of Commitment Increase”,
“Reducing Percentage Lender” and “Reduction Amount” in appropriate alphabetical
order:
“ “CI Lender” is defined in Section 2.21.
“Commitment Increase” is defined in Section 2.21.

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 9
“Commitment Increase Effective Date” is defined in Section 2.21.
“New Funds Amount” is defined in Section 2.21.
“Notice of Commitment Increase” is defined in Section 2.21.”
“Reducing Percentage Lender” is defined in Section 2.21.
“Reduction Amount” is defined in Section 2.21.”
     (iv). The Canadian Credit Agreement is amended by inserting the following
Section 2.21 after Section 2.20 of the Canadian Credit Agreement:
     “ SECTION 2.21 Increase in Commitments.
     (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders, the Global
Administrative Agent or the Canadian Administrative Agent, to cause from time to
time an increase in the total amount of the Commitments (a “Commitment
Increase”) by adding to this Agreement one or more additional financial
institutions that are not already Lenders hereunder and that are reasonably
satisfactory to the Global Administrative Agent and the Canadian Administrative
Agent (each a “CI Lender”) or by allowing one or more existing Lenders to
increase their respective Commitments; provided, however, that (i) no Event of
Default shall have occurred which is continuing, (ii) no such Commitment
Increase shall cause the total amount of the Commitments to exceed
U.S.$300,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion) and (iv) if, on the effective date of
such increase, any Loans have been funded, then the Borrower shall be obligated
to pay any breakage fees or costs in connection with the reallocation of such
outstanding Loans.
     (b) Any Commitment Increase must be requested by written notice from the
Borrower to the Global Administrative Agent and the Canadian Administrative
Agent (a “Notice of Commitment Increase”) in the form of Exhibit 2.21 attached
hereto. Once the Notice of Commitment Increase is fully-executed, such notice
and such Commitment Increase shall be effective on the proposed effective date
set forth in such notice (not less than five (5) Business Days after receipt by
the Global Administrative Agent and the Canadian Administrative Agent) or on
another date agreed to by the Global Administrative Agent, the Canadian
Administrative Agent and the Borrower (such date referred to as the “Commitment
Increase Effective Date”).
     (c) On each Commitment Increase Effective Date, to the extent that there
are Loans outstanding as of such date, (i) each CI Lender shall, by wire

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 10
transfer of immediately available funds, deliver to the Canadian Administrative
Agent such CI Lender’s New Funds Amount, which amount, for each such CI Lender,
shall constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Canadian
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.10, ratably in accordance with the respective
principal amounts thereof, of the principal amounts of all then outstanding
Loans of such Reducing Percentage Lender, and (iii) the Borrower shall be
responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.
     (d) For purposes of this Section, the following defined terms shall have
the following meanings: (1) “New Funds Amount” means the amount equal to the
product of a Lender’s increased Commitment or a CI Lender’s Commitment (as
applicable) represented as a percentage of the total amount of the Commitments
after giving effect to the Commitment Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the total amount of the
Commitments shall be reduced as a result of such Commitment Increase; and
(3) “Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of a Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).
     (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Global
Administrative Agent and the Canadian Administrative Agent shall record in its
records the CI Lender’s information as provided in the Notice of Commitment
Increase and pursuant to an Administrative Questionnaire in form satisfactory to
the Global Administrative Agent and the Canadian Administrative Agent that shall
be executed and delivered by each CI Lender to the Global Administrative Agent
and the Canadian Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.1 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Canadian

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 11
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule 2.1, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.”
     (v). The Canadian Credit Agreement hereby is amended by inserting
Exhibit 2.21-C to this letter agreement as Exhibit 2.21 to the Canadian Credit
Agreement following Exhibit G to the Canadian Credit Agreement.
     This letter agreement shall be deemed to be an amendment to the Combined
Credit Agreements, and the Combined Credit Agreements, as amended hereby, are
hereby ratified, approved and confirmed in each and every respect. All
references to the Combined Credit Agreements herein and in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the
Combined Credit Agreements as amended hereby.
     Please indicate your consent to (i) the extension of the Maturity Date
under each of the Combined Credit Agreements and the related Commitments of the
Combined Lenders from May 12, 2011 to May 12, 2012 and (ii) to the amendments
outlined above by having an authorized signatory of your financial institution
execute this letter in the space provided below and returning the executed page
by the end of business on April 23, 2007, (i) via telecopy to Frank Bradley at
(713) 238-4700, and (ii) via courier to: Mayer Brown Rowe & Maw LLP,
700 Louisiana, Suite 3400, Houston, Texas 77002, Attention: Frank Bradley.
     This letter may be executed in any number of counterparts and all such
counterparts shall together constitute but one and the same letter.
     By execution hereof, the Global Administrative Agent acknowledges its
consent to the request for extension and to the amendments outlined above in its
capacity as a U.S. Lender.
     If you have any questions, please do not hesitate to contact either Lisa
Kopff of the Global Administrative Agent at (212) 270-6091, Pete Czerniakowski
of Apache Corporation at (713) 296-6642 or Frank Bradley at Mayer Brown Rowe &
Maw LLP at (713) 238-2700.

              JPMORGAN CHASE BANK, N.A., as Global Administrative Agent and as a
U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 12
THE UNDERSIGNED CONSENTS TO (i) THE REQUESTED EXTENSION OF THE MATURITY DATE AND
COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO THE AMENDMENTS
OUTLINED ABOVE, EACH AS OF THIS        DAY OF APRIL, 2007.

              BANK OF AMERICA, N.A., as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            CITIBANK, N.A., as a U.S. Lender
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
            CALYON NEW YORK BRANCH, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
            SOCIÉTÉ GÉNÉRALE, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 13

              MORGAN STANLEY BANK, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands
Branch, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            SUMITOMO MITSUI BANKING CORPORATION, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            THE ROYAL BANK OF SCOTLAND PLC, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 14

              BAYERISCHE LANDESBANK — CAYMAN ISLANDS BRANCH, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            ABN AMRO BANK N.V., as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            FIFTH THIRD BANK, as a U.S. Lender
 
       
 
  By:    
 
  Name:    
 
  Title:    
 
            WILLIAM STREET COMMITMENT CORPORATION, as a U.S. Lender
 
       
 
  By:    
 
     
 
 
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 15

              WELLS FARGO BANK, NA, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            THE BANK OF NEW YORK, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            AMEGY BANK NATIONAL ASSOCIATION, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            MIZUHO CORPORATE BANK, LTD., as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            ROYAL BANK OF CANADA, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 16

              DEUTSCHE BANK AG NEW YORK BRANCH, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            HARRIS NESBITT FINANCING, INC., as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            UNION BANK OF CALIFORNIA, N.A., as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:    
 
            BNP PARIBAS, as a U.S. Lender
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:      
 
  By:    
 
  Name:  
 
 
 
  Title:    

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 17

                  CITISECURITIES LIMITED (ABN 51 008 489 610), as
Australian Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DEUTSCHE BANK AG, SYDNEY BRANCH (ABN 13 064 165 162), as an
Australian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                JPMORGAN CHASE BANK (ARBN 074 112 011), as an Australian Lender
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                BANK OF AMERICA, N.A., SYDNEY BRANCH (ARBN 064 874 531), as an
Australian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 18

                  UBS AG, AUSTRALIA BRANCH (ABN 47 088 129 613), as an
Australian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                CITIBANK, N.A. (ARBN 072 814 058), as an Australian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                BARCLAYS BANK PLC, AUSTRALIAN BRANCH (ABN 86062 449 585), as an
Australian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                ROYAL BANK OF CANADA, as Canadian Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 19

                  ROYAL BANK OF CANADA, as a Canadian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                BANK OF MONTREAL, as a Canadian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                UNION BANK OF CALIFORNIA, N.A., CANADA BRANCH, as a Canadian
Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                THE TORONTO-DOMINION BANK, as a Canadian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
April 5, 2007
Page 20

                  BNP PARIBAS (CANADA), as a Canadian Lender    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

ACKNOWLEDGED AND AGREED:

          APACHE CORPORATION, as U.S. Borrower    
 
       
By:
       
Name:
 
 
Matthew W. Dundrea    
Title:
  Vice President and Treasurer    
 
        APACHE ENERGY LIMITED (ACN 009 301 964), as Australian Borrower    
 
       
By:
       
Name:
 
 
Matthew W. Dundrea    
Title:
  Vice President and Treasurer    
 
        APACHE CANADA LTD., as Canadian Borrower    
 
       
By:
       
Name:
 
 
Matthew W. Dundrea    
Title:
  Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Annual Certificate of Extension — 2007
[see attached]
Exhibit A — Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.21-A
Exhibit 2.21
NOTICE OF COMMITMENT INCREASE

      JPMorgan Chase Bank, N.A., as Global Administrative Agent for the Lenders
referred to below c/o Loan & Agency Services Group 1111 Fannin Street, 10th
Floor Houston, Texas 77002-8069
Attention:
  Rose Salvacion
Telephone:
  (713) 750-2501
Facsimile:
  (713) 427-6307

APACHE CORPORATION
Dear Sirs:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.21 of that certain Credit Agreement, dated as of May 12, 2005
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Apache Corporation, a Delaware corporation, Lenders
party thereto, JPMorgan Chase Bank, N.A., as Global Administrative Agent (the
“Global Administrative Agent”), and the other agents and lenders party thereto.
Terms defined in the Credit Agreement are used herein with the same meanings.
     Please be advised that Borrower hereby requests an increase effective
                    , 20___1 in the aggregate Commitments under the Credit
Agreement from $                     to $                    .2
      [CI Lender] has agreed [Language for existing Lender] [to increase
effective                     , 20___ its Commitment under the Credit Agreement
from $                     to $                     and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents] [Language if CI Lender is a new Lender] [effective
                    , 20___ (a) to become a Lender under the Credit Agreement
with a Commitment of $                     and (b) that it shall be deemed to be
a party in all respects to the Credit Agreement and the other Loan Documents.]
     The parties hereto have caused this Notice of Commitment Increase to be
executed and delivered, and the certification and warranties contained herein to
be made, by its Authorized Officer this ___ day of                     , 200___.
 

1   Such date shall be no earlier than five (5) Business Days after receipt by
the Global Administrative Agent of such Notice of Commitment Increase (unless an
earlier date is otherwise agreed to by the Borrower, any applicable Lender or CI
Lender, and the Global Administrative Agent).   2   After giving effect to the
requested Commitment Increase, the total amount of the Commitments shall not
exceed $700,000,000.

Exhibit 2.21 - A — Page 1

 



--------------------------------------------------------------------------------



 



                  APACHE CORPORATION    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

          ACKNOWLEDGED AND AGREED:    
 
        [Name of CI Lender]
         
By:
       
 
 
 
   
Name:
       
Title:
       
 
        JPMORGAN CHASE BANK, N.A., as Global Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       

Exhibit 2.21 - A — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.21-B
Exhibit 2.21
NOTICE OF COMMITMENT INCREASE
Citisecurities Limited (ABN 51 008 489 610),
as Australian Administrative Agent
Level 23, 2 Park Street
Sydney N.S.W. 2000
Australia
Attention: Agency/Maria Mills/Trevor Dutton
Fax No: 61 2 8225 5244
Citicorp International Limited
13/F., Two Harbourfront
22 Tak Fung Street
Hunghom, Kowloon
Hong Kong
Attention: Dixon Koon/Maggie Tai
Facsimile: +852 2621 3183/4

      JPMorgan Chase Bank, N.A.,   as Global Administrative Agent   for the
Lenders referred to below   c/o Loan & Agency Services Group   1111 Fannin
Street, 10th Floor   Houston, Texas 77002-8069
 Attention:
  Rose Salvacion
 Telephone:
  (713) 750-2501
 Facsimile:
  (713) 427-6307

APACHE ENERGY LIMITED (ACN 009 301 964)
Dear Sirs:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.21 of that certain Credit Agreement, dated as of May 12, 2005
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Apache Energy Limited (ACN 009 301 964), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Global Administrative Agent,
Citisecurities Limited (ABN 51 008 489 610), as Australian Administrative Agent,
and the other agents and lenders party thereto. Terms defined in the Credit
Agreement are used herein with the same meanings.
Exhibit 2.21 - B — Page 1

 



--------------------------------------------------------------------------------



 



     Please be advised that Borrower hereby requests an increase effective
                    , 20___3 in the aggregate Commitments under the Credit
Agreement from $                     to $                    .4
      [CI Lender] has agreed [Language for existing Lender] [to increase
effective                     , 20___ its Commitment under the Credit Agreement
from $                     to $                     and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents] [Language if CI Lender is a new Lender] [effective
                    , 20___ (a) to become a Lender under the Credit Agreement
with a Commitment of $                     and (b) that it shall be deemed to be
a party in all respects to the Credit Agreement and the other Loan Documents.]
     The parties hereto have caused this Notice of Commitment Increase to be
executed and delivered, and the certification and warranties contained herein to
be made, by its Authorized Officer this ___ day of                     , 200___.

              APACHE ENERGY LIMITED (ACN 009 301 964)
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            [Any other Additional Borrowers (ACN                     )
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:]    
 
            APACHE CORPORATION, as Parent and party to Deed of Guaranty
 
       
 
  By    
 
       
 
  Name:    
 
  Title:    

 

3   Such date shall be no earlier than five (5) Business Days after receipt by
the Global Administrative Agent and the Australian Administrative Agent of such
Notice of Commitment Increase (unless an earlier date is otherwise agreed to by
the Borrower, any applicable Lender or CI Lender, the Global Administrative
Agent, and the Australian Administrative Agent).   4   After giving effect to
the requested Commitment Increase, the total amount of the Commitments shall not
exceed $300,000,000.

Exhibit 2.21 - B — Page 2

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED:    
 
        [Name of CI Lender]
           
By:
       
Name:
 
 
   
Title:
       
 
        JPMORGAN CHASE BANK, N.A., as Global Administrative Agent    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        CITISECURITIES LIMITED (ABN 51 008 489 610), as Australian
Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       

Exhibit 2.21 - B — Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.21-C
Exhibit 2.21
NOTICE OF COMMITMENT INCREASE
Royal Bank of Canada,
as Canadian Administrative Agent
200 Bay Street
12th floor, South Tower
Toronto, Ontario, M5J 2W7
Canada
Attention: Agency Services Group
Telephone: (416) 842-3901
Facsimile: (416) 842-4023

      JPMorgan Chase Bank, N.A.,  as Global Administrative Agent  for the
Lenders referred to below  c/o Loan & Agency Services Group  1111 Fannin Street,
10th Floor  Houston, Texas 77002-8069
 Attention:
  Rose Salvacion
 Telephone:
  (713) 750-2501
 Facsimile:
  (713) 427-6307

APACHE CANADA LTD.
Dear Sirs:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.21 of that certain Credit Agreement, dated as of May 12, 2005
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Apache Canada Ltd., the Lenders party thereto,
JPMorgan Chase Bank, as Global Administrative Agent, Royal Bank of Canada, as
Canadian Administrative Agent, and the other agents and lenders party thereto.
Terms defined in the Credit Agreement are used herein with the same meanings.
     Please be advised that Borrower hereby requests an increase effective
                    , 20___5 in the aggregate Commitments under the Credit
Agreement from $                     to $                    .6
 

5   Such date shall be no earlier than five (5) Business Days after receipt by
the Global Administrative Agent and the Canadian Administrative Agent of such
Notice of Commitment Increase (unless an earlier date is otherwise agreed to by
the Borrower, any applicable Lender or CI Lender, the Global Administrative
Agent, and the Canadian Administrative Agent).   6   After giving effect to the
requested Commitment Increase, the total amount of the Commitments shall not
exceed $300,000,000.

Exhibit 2.21 - C — Page 1

 



--------------------------------------------------------------------------------



 



      [CI Lender] has agreed [Language for existing Lender] [to increase
effective                     , 20___ its Commitment under the Credit Agreement
from $                     to $                     and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents] [Language if CI Lender is a new Lender] [effective
                    , 20___ (a) to become a Lender under the Credit Agreement
with a Commitment of $                     and (b) that it shall be deemed to be
a party in all respects to the Credit Agreement and the other Loan Documents.]
     The parties hereto have caused this Notice of Commitment Increase to be
executed and delivered, and the certification and warranties contained herein to
be made, by its Authorized Officer this ___ day of                     , 200___.

                  APACHE CANADA LTD.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                [Any other Additional Borrowers
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:]        
 
                APACHE CORPORATION, as Parent and party to Guaranty
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        

          ACKNOWLEDGED AND AGREED:    
 
        [Name of CI Lender]
           
By:
       
Name:
 
 
   
Title:
       
 
        JPMORGAN CHASE BANK, N.A., as Global Administrative Agent    
 
       
By:
       
 
 
 
   
Name:
       
Title:
       

Exhibit 2.21 - C — Page 2

 



--------------------------------------------------------------------------------



 



         
ROYAL BANK OF CANADA, as Canadian Administrative Agent
   

         
By:
       
Name:
 
 
   
Title:
       

Exhibit 2.21 - C — Page 3

 